DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. (Amended) A centrifugal compressor comprising:
a rotating shaft that is rotatable about an axis line;
impellers arranged in a plurality of stages [[in]] along the rotating shaft in an axial direction so that a working fluid flowing from one side inlet in the axial direction is pumped outward in a radial direction;
a casing that surrounds the rotating shaft and the impellers, and that has at least one return channel through which the working fluid discharged from the impeller on a front stage side between the impellers adjacent to each other is guided 
a plurality of return vanes disposed inside the at least one return channel at intervals in a circumferential direction,
wherein each [[the]] return vane of the plurality of return vanes is configured so that a thickness of a hub side on one side in the axial direction in a region including a leading edge is thicker than a thickness of a shroud side on another side in the axial direction.
Authorization for this examiner’s amendment was given in an interview with Michael Huppert on 3/12/2020.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art shows the return vanes having an airfoil structure but not the thickness being thicker on the hub side when compared to the shroud side. Prior art does not show the vane profile from the axial direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakaniwa US 20150308453, Hartman US 20190368497, Richter 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747